         Case 1:20-cv-11448-RWZ Document 18 Filed 05/12/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

DAVID SWIMM,
          Plaintiff,

v.                                                           Case No. 1:20-CV-11448-RWZ

STEVEN BOYD JUTRAS,
          Defendant,

and

GENERAL LINEN SERVICE, LLC,
          Defendant.

                    JOINT MOTION TO EXTEND DISCOVERY PLAN

        NOW COME the parties in the above entitled matter and move to extend the Discovery
Plan proposed by the parties and ordered by the Court on December 22, 2020. In support thereof,
the parties state the following:

1.     Plaintiff alleges injuries and damages after a motor vehicle accident that occurred on
October 16, 2019 in Chelsea, Massachusetts. Plaintiff alleges that his motor vehicle was stopped
when the collision occurred. Plaintiff alleges medical expenses of $5,485. Plaintiff filed suit
based on diversity jurisdiction whereas the plaintiff is domiciled in Massachusetts, while the
defendants are domiciled in New Hampshire.

        Defendants contend that the Court lacks jurisdiction of this matter due to the amount of
alleged damages. Defendants contest causation of the alleged injuries and damages.

2.    On December 16, 2020, the parties filed the following joint proposed Discovery Plan and
Motion Deadline, which were endorsed by the Court on December 22, 2020:

       Written discovery and depositions to conclude by March 30, 2021;
       Plaintiff’s expert disclosures due by April 30, 2021;
       Defendant’s expert disclosures due by June 30, 2021;
       Depositions of experts due by August 30, 2021;
       Summary judgment motions to file by September 30, 2021;
       Pretrial conference to complete by October 30, 2021.



                                                1
         Case 1:20-cv-11448-RWZ Document 18 Filed 05/12/21 Page 2 of 4




3.     The plaintiff’s deposition was conducted on February 17, 2021; however, the deposition
was suspended as the plaintiff had not produced responses to the defendants’ discovery requests
that were served on September 30, 2020.

4.     On March 11, 2021, Attorney Teravainen withdrew from representing the defendants and
Attorney Massimilla filed her Notice of Appearance. The plaintiff noticed the deposition of
Steven Jutras for April 26, 2021, but Attorney Massimilla had a scheduling conflict.

5.      On March 17, 2021, the plaintiff produced responses to the plaintiff’s discovery requests.
The plaintiff alleges that he suffered a broad based disc extrusion at L1- 2 and broad based
disc protrusion at L5- S1. The plaintiff produced the reports of two experts which the plaintiff
intends to call to testify at the trial of this matter. One of those experts concludes that the
plaintiff will require $402,225.78 in future medical care. The defendants dispute this claim.

6.     The deposition of Steven Jutras has been rescheduled for June 30, 2021, the earliest date
available for both counsel.

7.      Given the above course of the case since the original Discovery Plan was set, the parties
require additional time to complete discovery and the defendants require additional time to retain
an expert. Accordingly, the parties request that the Discovery Plan and Motion Deadlines be
extended as follows:

       Written discovery and depositions to conclude by July 30, 2021;
       Plaintiff’s expert disclosures due by August 30, 2021;
       Defendant’s expert disclosures due by September 30, 2021;
       Depositions of experts due by November 30, 2021;
       Summary judgment motions to file by December 30, 2021;
       Pretrial conference to complete by January 30, 2022.

       WHEREFORE the parties jointly request that this Motion be allowed.




                                                2
         Case 1:20-cv-11448-RWZ Document 18 Filed 05/12/21 Page 3 of 4




Respectfully submitted:

Plaintiff David Swimm,                     Defendant Steven Boyd Jutras and
                                           General Linen Service, LLC,

By his attorney,                           By its attorney,

/s/ Carleigh S. Baldwin                    /s/ Daniella Massimilla
_____________________________
Carleigh S. Baldwin, BBO # 692284          Daniell Massimilla, BBO # 670106
Simon & Simon, P.C.                        Law Offices of Patricia C. Fraizer
114 State Street, 4th Floor                100 High Street, Suite 610B
Boston, MA 02109                           Boston, MA 02110
(857) 233-0559                             (617) 556-0200
CarleighBaldwin@gosimon.com                Fraizer.Law@thehartford.com
                                           Daniella.massimilla@thehartford.com




                                       3
         Case 1:20-cv-11448-RWZ Document 18 Filed 05/12/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       Pursuant to L.R. 5.2(b), I hereby certify that I have served a true copy of this document via
Notice of Electronic Filling for parties and counsel who receive electronic notice by the CM/ECF
system and via first class mail for parties and counsel who do not receive electronic notice by the
CM/ECF.


Dated this 12th day of May, 2021.                    /s/ Daniella Massimilla
                                                     _________________________
                                                     Daniell Massimilla




                                                 4
